Title: To George Washington from Elias Boudinot, 6 April 1789
From: Boudinot, Elias
To: Washington, George



My dear Sir
New York April 6th 1789

I do most sincerely & affectionately congratulate my Country, on the unanimous election of your Excellency to the Presidency of the united States.
The importance of this transaction, is so great in my estimation that I consider it, under Providence, as the key-Stone to our political Fabrick. It is from this Consideration alone, that I can rejoyce with you Sir, as a private Friend, on your elevation to this dignified but difficult Office; by which you must again leave, all the sweets of domestic Felicity, which to yourself individually considered, cannot be repaid by all the honors of the world—I feel your delicate Situation—You have no choice in this great Business—Providence & your Country call, and there is no place for a refusal—The Sacrifice is required & the Offering must be made.
My design in troubling you with this Letter, is to assure your Excellency of my sincere respect & good Wishes, with the Share I take in the universal Joy on this Occasion; as well as to remind you Sir of the immense importance of your speedy arrival at the head of the government of the united States—From the shameful delay of some of the Members of Congress, in convening on the day appointed, we are likely to loose the benefit of the Duties on the spring importations—This on a rough Calculation, will amount to twenty, if not thirty Thousand Pounds—The

embarressments which will naturally flow from this Source, need not to be mentioned—I hope that a Bill for raising an immediate temporary Revenue, will be ready against your Excellency’s arrival: every day is big with important Consequences.
If you should make Elizabeth Town a Stage for a Night, I hope Sir, you will not forget that we have Beds and Hearts open for your reception—If your Stage should be at New Ark, my Brother begs the honor of receiving you at his House—I shall try hard to meet your Excellency at Elizabeth Town, if I can obtain leave of Absence.
Mrs Boudinot joins me in partaking deeply & sincerely in Mrs Washingtons feelings on this very important Event, and beg most particularly to be remembered to her. I have the honor to be with every Sentiment of Esteem & Friendship Your Excellency’s Most Obedt & most Hble Servt

Elias Boudinot

